Motion for leave to dispense with printing granted only insofar as to dispense with the printing of the record on appeal and the appellant’s points and permitting the appeal to be heard upon three printed copies of the case on appeal used in the Appellate Term plus three typewritten copies of the additional papers required on appeal to this court and upon typewritten appellant’s points upon condition that one typewritten copy of the additional papers required on appeal to this court and one typewritten copy of the appellant’s points are served upon the attorney for the respondent and six typewritten, copies of the appellant’s points are filed with this court together with three copies of the record on appeal as hereinbefore provided. Concur—Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.